Citation Nr: 9908854	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the right hand.

3.  Entitlement to service connection for a back disorder, to 
include arthritic changes of the lumbar, thoracic, and 
cervical spine.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for an eye disorder, to 
include as secondary to the veteran's service-connected 
residuals of malnutrition.

6.  Entitlement to service connection for avitaminosis.

7.  Entitlement to service connection for impotency.

8.  Entitlement to service connection for peripheral 
arteriosclerosis, to include as secondary to the veteran's 
service-connected residuals of frozen feet.

9.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945, and his military records indicate that he was a German 
prisoner of war for four months.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In a November 1995 rating decision, the 
RO denied entitlement to service connection for peripheral 
arteriosclerosis and special monthly compensation.  In a July 
1996 rating decision, the RO denied entitlement to service 
connection for IBS, an eye disorder, avitaminosis, and 
impotency.  In an October 1997 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a shell fragment wound to the right hand.  In an 
April 1998 rating decision, the RO denied entitlement to an 
evaluation in excess of 30 percent for PTSD and service 
connection for arthritis of the lumbar, thoracic, and 
cervical spine.

In his January 1996 Substantive Appeal, the veteran requested 
an RO hearing in conjunction with his claims of entitlement 
to special monthly compensation and service connection for 
peripheral arteriosclerosis.  He was scheduled for such a 
hearing in April 1996, but he failed to report for that 
hearing.

The claims of entitlement to special monthly compensation and 
service connection for peripheral arteriosclerosis, IBS, an 
eye disorder, avitaminosis, and impotency will be addressed 
in the REMAND section of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected PTSD is productive of 
total occupational impairment.

3.  There is competent medical evidence showing an 
etiological relationship between current residuals of a shell 
fragment wound to the right hand and service.

4.  There is no competent medical evidence of a nexus between 
a current back disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1998).

2.  Residuals of a shell fragment wound to the right hand 
were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

3.  The claim of entitlement to service connection for a back 
disorder, to include arthritic changes of the lumbar, 
thoracic, and cervical spine, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

In this case, where the veteran's current claim arose after 
November 7, 1996, the applicable diagnostic criteria are 
those contained in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).  Under this section, a 30 percent evaluation is 
warranted for PTSD manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.

In this case, the veteran was initially granted service 
connection for PTSD in a February 1985 rating decision, with 
a noncompensable (zero percent) evaluation effective from 
October 1984.  However, in a July 1996 rating decision, the 
RO increased this evaluation to 30 percent, effective April 
1996.  This evaluation has since remained in effect and is at 
issue in this case.

The Board has reviewed the recent medical evidence and finds 
that there is a basis for an evaluation in excess of 30 
percent for PTSD.  The report of the veteran's December 1997 
VA examination report indicates a Global Assessment of 
Functioning (GAF) score of 50.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (Fourth Edition) (DSM-IV), a GAF score of 
50 reflects serious symptoms, including such serious 
impairment in social, occupational, or school functioning as 
having no friends and being unable to get a job.  In this 
regard, the Board observes that the veteran's examiner noted 
that the veteran avoids people and "would have difficulty 
getting along with co-workers" as a rule.  Moreover, the 
examination report indicates that the veteran is not 
currently employed, and the examiner noted that the fact that 
the veteran was able to work selling cars until several 
months earlier was "amazing" in view of his overall 
symptomatology.

Given the results of this examination, particularly the 
assigned GAF score of 50, and after resolving all reasonable 
doubt in favor of the veteran, the Board concludes that the 
veteran's PTSD is productive of total occupational 
impairment.  As total occupational impairment is a basis for 
a 100 percent evaluation for PTSD under Diagnostic Code 9411, 
the Board concludes that the criteria for a 100 percent 
evaluation for PTSD have been met in this case.  See 38 
U.S.C.A. § 5107(b) (West 1991). 

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Additionally, 
in cases of former prisoners of war who were interned or 
detained for no less than 30 days, 38 C.F.R. § 3.309(c) 
(1998) allows for service connection for certain diseases, 
including post-traumatic osteoarthritis, if manifested to a 
degree of 10 percent or more at any time after discharge from 
service, even if there is no record of such disease during 
service.  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claims, and the claims must fail.  See 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  

As the veteran's DD Form 214 indicates that he received the 
Combat Infantryman Badge, the Board would point out that 38 
U.S.C.A. § 1154(b) (West 1991) provides that, 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d) (1998).  However, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service.  
See also Caluza v. Brown, 7 Vet. App. at 507. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

B.  Residuals of a shell fragment wound to the right hand

As a preliminary matter, the Board observes that the RO 
certified for appeal the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a shell fragment wound to the right hand.  In 
reviewing the veteran's claims file, however, the Board finds 
that this claim should instead be addressed on a de novo 
basis.  In this regard, the Board observes that the RO, in an 
October 1985 rating decision, denied service connection for a 
shell fragment wound to the right arm and neck.  The veteran 
did not appeal this denial, but the Board finds that, 
inasmuch as this denial concerned the right arm and neck and 
not specifically the right hand, this denial should not be 
considered a prior final decision with regard to the issue of 
entitlement to service connection for residuals of a shell 
fragment wound to the right hand.  The Board does observe 
that the RO, in a September 1995 rating decision, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of a 
shell fragment wound to the right hand.  The veteran did not 
complete an appeal of this denial; however, the Board 
observes that the RO received a statement from the veteran in 
January 1996 that was accepted as a Notice of Disagreement 
with a November 1995 rating decision but could also be 
construed as a Notice of Disagreement with the September 1995 
rating decision.  In view of this, the Board finds that there 
was no prior final denial of the claim of entitlement to 
service connection for residuals of a shell fragment wound to 
the right hand. 

In considering the veteran's claim on a de novo basis, the 
Board has reviewed all of the pertinent evidence of record.  
The Board finds that this claim is plausible and capable of 
substantiation and is therefore well grounded, and no further 
development is necessary to comply with the VA's duty to 
assist the veteran with the development of facts pertinent to 
his claim under 38 U.S.C.A. § 5107(a) (West 1991).

The Board has reviewed the veteran's service medical records 
and observes that his November 1945 in-service separation 
examination report is negative for any musculoskeletal 
defects.  The Board does note, however, that a November 1947 
VA examination revealed an asymptomatic scar of the right 
forearm.  An August 1997 statement from James W. Hall, M.D., 
indicates that the veteran had arthritis in the right hand.  
The report of a December 1997 VA peripheral nerves 
examination contains a diagnosis of arthritis in the right 
wrist, and the examiner noted that the veteran sustained a 
shrapnel injury in this area.  X-rays of the right hand from 
December 1997 revealed minimal interphalangeal articular 
deformities.

Overall, the Board observes that the veteran has asserted 
that he sustained a shell fragment wound to the area of the 
right hand during service, and a VA examiner has related a 
current right hand and wrist disability to an in-service 
shrapnel injury.  As noted above, the provisions of 38 
U.S.C.A. § 1154(b) are for application in this case.  In view 
of this, the Board concludes that the veteran sustained 
residuals of a shell fragment wound to the right hand during 
service.  Therefore, service connection is warranted for this 
disorder.

C.  Back disorder

In this case, there is no evidence of arthritis of the spine 
or any other back disorder during service or prior to 
December 1997, when the veteran underwent multiple VA 
examinations.  The report of a December 1997 VA 
cardiovascular examination reflects the veteran's reported 
history of being beaten in the upper half of his body while 
he was a prisoner of war, and the examiner rendered a 
diagnosis of generalized arthritis.  The report of VA spine 
examination contains a diagnosis of osteoarthritis of the 
back, but the veteran's examiner noted that the veteran's 
arthritis was not related to his reported in-service 
beatings.  X-rays of the cervical, thoracic, and lumbar spine 
revealed degenerative changes of the spine.  

Overall, there is no competent medical evidence of record 
suggesting a nexus between the veteran's current back 
disorder and service.  There is also no competent medical 
evidence showing arthritis of the spine within one year 
following service.  Moreover, the veteran's December 1997 VA 
examinations and x-rays revealed degenerative arthritis, and 
not traumatic arthritis, of the spine, and the report of the 
VA spine examination indicates that this arthritis is not 
related to the veteran's reported in-service beatings; as 
such, while the Board observes that the veteran was a 
prisoner of war during service, the provisions of 38 C.F.R. 
§ 3.309(c) (1998) are not for application in this case.

Indeed, the only evidence of record suggesting a relationship 
between the veteran's current back disability and service is 
his lay opinion, as articulated in his August 1998 
Substantive Appeal.  However, the Board would point out that 
the veteran has not been shown to possess the medical 
expertise necessary to establish a nexus between a currently 
diagnosed disorder and service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Moreover, the notations of the veteran's 
reported incurrence of arthritis of the spine as result of 
in-service beatings, as noted in several VA examination 
reports, do not constitute competent medical evidence in 
support of his claim absent further commentary from the 
examiners to that effect.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Therefore, the veteran's lay contentions, 
alone, do not provide a sufficient basis upon which to find 
this claim to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. at 93.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a back disorder, to include arthritic changes 
of the lumbar, thoracic, and cervical spine, is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed rating decision, the RO denied the veteran's 
claim on the merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the Court has held 
that when an RO does not specifically address the question of 
whether a claim is well grounded but, instead, proceeds to 
adjudication on the merits, "there is no prejudice to the 
appellant solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for obstructive sleep 
apnea well grounded.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the laws and benefits governing the payment of 
monetary benefits.

Entitlement to service connection for residuals of a shell 
fragment wound to the right hand is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disorder, to include 
arthritic changes of the lumbar, thoracic, and cervical 
spine, is denied.


REMAND

In reviewing the claims file, the Board observes that the 
veteran completed an appeal of the RO's November 1995 denial 
of the claims of entitlement to special monthly compensation 
and service connection for peripheral arteriosclerosis.  The 
Statement of the Case pertaining to these issues was issued 
in January 1996. Subsequently, however, the veteran has 
submitted additional evidence pertinent to these issues, but 
the RO has not issued a Supplemental Statement of the Case 
addressing these issues.  See 38 C.F.R. § 19.31 (1998).  The 
failure of the RO to issue a Supplemental Statement of the 
Case constitutes a procedural defect requiring further action 
on the part of the RO.  See 38 C.F.R. § 19.9 (1998).

As noted above, the veteran failed to report for a VA hearing 
regarding the issues of entitlement to special monthly 
compensation and service connection for peripheral 
arteriosclerosis.  However, in his July 1997 Substantive 
Appeal addressing the issues of entitlement to service 
connection for IBS, an eye disorder, avitaminosis, and 
impotency, the veteran requested a VA Travel Board hearing.  
This is the veteran's first request for such a hearing, but 
he has not been afforded a VA Travel Board hearing addressing 
these four particular issues to date.  Therefore, the 
scheduling of such a hearing by the St. Louis VARO is 
warranted.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) (West 1991) ("claimant has 
right to a hearing before [issuance of] BVA decision")); 38 
C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (1998).  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
hearing at the St. Louis VARO before a 
member of the Board as soon as is 
practicable.  This hearing should address 
only the issues of entitlement to service 
connection for IBS, an eye disorder, 
avitaminosis, and impotency.

2.  The RO should also furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
addressing the issues of entitlement to 
special monthly compensation and service 
connection for peripheral 
arteriosclerosis, to include as secondary 
to the veteran's service-connected 
residuals of frozen feet.  This 
Supplemental Statement of the Case should 
address all pertinent evidence submitted 
since the January 1996 Statement of the 
Case, and the veteran should be afforded 
an opportunity to respond before the case 
is returned to the Board.

Following completion of this action, this case should be 
returned to the Board for further appellate consideration.  
No action on the part of the veteran is required until 
he receives further notice.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition of 
this appeal.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


